Citation Nr: 0739750	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-14 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability.

2.  Entitlement to service connection for residuals of nasal 
surgery.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for residuals of closed 
head injury.

6.  Entitlement to service connection for residuals of a neck 
injury.

7.  Entitlement to service connection for a disability 
manifested by bleeding ears.

8.  Entitlement to an initial compensable evaluation for 
service-connected residual scar, status post laceration of 
the chin.

9.  Entitlement to an initial compensable evaluation for 
service-connected status post fracture, 4th metacarpal of the 
left hand.

10.  Entitlement to a 10 percent disability rating based on 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

In an Informal Hearing Presentation dated in November 2007, 
the veteran's representative raised a claim for an increased 
rating for his service-connected popping of the left TMJ with 
myofascial pain dysfunction.  Thus, this matter is referred 
to the RO for appropriate action.




FINDINGS OF FACT

1.  The veteran does not have a right leg disability that is 
related to active service.

2.  The veteran does not have residual nasal disability that 
is related to active service.

3.  The veteran's current level of bilateral hearing acuity 
does not constitute a disability for which service connection 
can be granted under applicable VA regulations.

4.  The veteran's tinnitus is not related to active service.

5.  The veteran does not have residuals of a closed head 
injury that are related to active service.

6.  The veteran does not have residuals of a neck injury that 
are related to active service.

7.  The veteran does not have a disability manifested by 
bleeding ears that is related to active service.

8.  The veteran's scar on the chin has been shown to be 
asymptomatic, with none of the characteristic signs of 
disfigurement.

9.  The veteran's left 4th finger severity is not of the 
severity equivalent to amputation of the ring finger.

10.  Since the veteran is in receipt of a compensable 10 
percent rating for his service-connected popping of the left 
temporomandibular joint with myofascial pain dysfunction 
effective from December 30, 2003, he cannot receive 
additional compensation under the provisions of 38 C.F.R. § 
3.324 as a matter of law.




CONCLUSIONS OF LAW

1.   Right leg disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2007).

2.  Nasal disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2007).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303. 3.307, 3.309, 3.385 (2007).

4.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2007).

5.  Head disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2007).

6.  Neck disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2007).

7.  Disability manifested by bleeding ears was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2007).

8.  The criteria for a compensable rating for residual scar, 
status post laceration of the chin have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.7, 4.118, Diagnostic Code 7800 (2007).

9.  The criteria for a compensable evaluation for residuals 
of a fracture of the left 4th finger have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.7, 4.71a, Diagnostic Codes 5227, 5230 (2007).

10.  In light of the compensable rating assigned for popping 
of the left temporomandibular joint with myofascial pain 
dysfunction, a compensable evaluation pursuant to the 
provisions of 38 C.F.R. § 3.324 is precluded as a matter of 
law.  38 C.F.R. § 3.324 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

With respect to the issue of entitlement to a compensable 
rating pursuant to 38 C.F.R. § 3.324, the Board may proceed 
with the issue on appeal at this time without reviewing the 
provisions of the VCAA.  The United States Court of Appeals 
for Veterans Claims has held that, in a case where the law is 
dispositive of the claim, the claim should be denied for lack 
of legal merit under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  That court has also held that the VCAA has 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in the 
matter.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in March 2004, April 2004, 
and March 2006 fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims.  All three letters 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  In addition, 
the March 2006 letter advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the 
March 2006 letter was not sent prior to initial adjudication 
of the veteran's claim, this was not prejudicial to him, 
since he was subsequently provided adequate notice, and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the veteran 
later that month.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in May 2004, 
January 2006, and February 2006.  38 C.F.R. § 3.159(c)(4).  

The veteran, through his representative, has requested that 
medical opinions be obtained for hearing loss, tinnitus, ear 
condition, closed head injury as either an opinion was not 
offered or an adequate examination was not conducted.  A 
medical opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or in service or has a 
disease or symptoms of a disease within a specified period, 
(3) there is an indication the current disability or symptoms 
maybe associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  In this case, as no medical evidence 
has been presented showing treatment for any of the claimed 
disabilities or medical evidence that any of the claims 
disabilities may be related to service, the Board finds that 
an etiology opinion for the claimed disabilities is not 
"necessary."  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).      

a.	Right Leg Disability

The veteran contends that he suffers from cramps, especially 
at night, in his right leg.  

In order for the veteran to be granted service connection for 
a right leg disability, there must be evidence of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  The veteran's 
service medical records do indicate that in August 1975 he 
suffered a contusion of the right gastroc lateral head when 
he was kicked in right calf.  

However, the veteran has submitted no medical records of 
current treatment for a right leg disability.  The veteran 
was afforded a VA examination in January 2006.  Physical 
examination demonstrated no abnormality, x-rays of the right 
leg were normal.  A diagnosis of normal right leg without any 
residuals of skeletal or soft tissue injury was rendered.  In 
addition, the VA examiner opined that subjective complaint of 
"cramps" in the right leg was not cause by or a result of 
the veteran's service related incidents in 1975.

Thus, the medical evidence fails to show that the veteran 
currently suffers from a right leg disability.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  In the absence of competent medical 
evidence that a right leg disability exists and that it was 
caused by or aggravated by the veteran's military service, 
the criteria for establishing service connection for a right 
leg disability have not been established.  38 C.F.R. § 3.303. 

b.	Nasal Disability

The veteran contends that he has problems with sinus 
infections, breathing problems, and nose bleeds as a result 
of an automobile accident he was involved within 10 days of 
his having nasal surgery.

The service medical records indicate that in January 1977, 
the veteran requested an ENT referral regarding a nose 
fracture that happened the year before.  Rhinoplasty was 
recommended, and on March 29, 1977, the veteran underwent 
revision nasoseptal reconstruction and rhinoplasty.  The 
narrative summary indicated that the veteran was admitted 
with a history of deviated nasal septum and external nasal 
deformity and that he had previous surgery on his nose 
approximately two years before but still complained of a hump 
deformity and slight breathing difficulty on the right side.  
It was noted that he postoperatively he had done well, and he 
was placed on convalescent leave two days postoperative and 
retuned on April 7, 1977, one week postoperative for removal 
of the splint.  The splint was removed and the veteran was 
discharged from the hospital, placed on a two week temporary 
profile against running, jumping, or strenuous exercise.  

The veteran was involved in an automobile accident on April 
9, 1977.  He was seen by ENT for some nasal swelling, and it 
was their opinion that nothing should be done at that time 
but that the veteran might need revisional septoplasty in two 
months time.  

In June 1977, the veteran presented for follow up for rhino 
surgery followed by additional trauma post op within 10 days 
to two weeks and doing well.  Physical examination noted 
nose-dorsum straight and septum clear.

Although it is evident that the veteran underwent nasal 
surgery and subsequent trauma to the nose within a week after 
surgery, without any further in-service treatment, the 
treatment to correct the veteran's nose and subsequent trauma 
cannot be considered a chronic disorder.  Moreover on the 
clinical examination for separation from service, the 
veteran's nose was evaluated as normal.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between the 
veteran's date of discharge and the date of nasal 
symptomatology in February 2006, service connection is not 
warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  In this case, the veteran clearly has a current 
nasal disability.  The veteran was afforded a VA examination 
in February 2006.  Physical examination demonstrated that the 
right nostril was 100 percent occluded, superiorly; and the 
left nostril was 50 percent occluded.  The remaining 
question, therefore, is whether there is medical evidence of 
a relationship between the current disability and military 
service.  

However, no medical professional has ever related this 
condition to the appellant's military service.  The February 
2006 VA examiner stated that the veteran did not have 
residual nasal disability from the in-service nasal surgery.  
In addition, he also reported that the veteran stated that he 
was not claiming a nasal disability due to residual of 
surgery done in 1977 but due to the second auto accident in 
April 1977.  However, as noted above, in June 1977, two 
months after the second auto accident, the veteran's dorsum 
was straight and his septum was clear.  

In addition, there is no evidence of treatment and no report 
of or diagnosis of a nasal disability until a number of years 
after service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service].  With 
consideration of no chronic disability being shown during 
service, the lapse of time between service and the diagnosis 
of disability, and the VA medical opinion, the Board 
concludes that a preponderance of the evidence is against a 
claim for nasal disability.

c.	Bilateral Hearing Loss

The veteran contends that he acquired bilateral hearing loss 
as a result of the duties performed while he was on active 
duty.

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(hereafter "the Court"), has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court 
further opined that 38 C.F.R. § 3.385 then operated to 
establish when a hearing loss could be service connected.  
Hensley at 159.  For the purposes of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 or greater; or when word recognition scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385.

On the authorized audiological evaluation in May 2004, pure 
tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
20
15
LEFT
15
15
25
25
35

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  

In order for the veteran to be granted service connection for 
hearing loss, there must be evidence of a service-connected 
disease or injury and a present disability which is 
attributable to such disease or injury.  The veteran's 
service medical records do indicate that on separation from 
service, he demonstrated an acoustic threshold of 40 decibels 
in the left ear at 4000 hertz.  

However, the veteran has submitted no medical records of 
treatment for hearing loss.  In addition, VA examination in 
May 2004, revealed that the veteran's current hearing acuity 
in both ears do not demonstrate an acoustic threshold of 40 
decibels or greater at any level, or an acoustic threshold of 
greater than 25 decibels at any three levels, or a speech 
recognition score less than 94 percent. 

Accordingly, there is no evidence that the veteran currently 
has any hearing loss disability that meets the criteria set 
forth in 38 C.F.R. § 3.385.  In the absence of competent 
medical evidence that a hearing loss disability exists and 
that it was caused by or aggravated by the veteran's military 
service, the criteria for establishing service connection for 
bilateral hearing loss have not been established.  38 C.F.R. 
§§ 3.303, 3.385. 



d.	Tinnitus

The veteran contends that since active service, he has had 
ringing in his ears.  In this case, acoustic trauma in 
service has been reported by the veteran.  In July 2004, the 
veteran submitted a statement that his hearing was degraded 
from Vulcan gun fire and traced vehicles.  The Board has no 
reason to doubt the veteran's credibility on this matter. 
However, the Board notes that acoustic trauma sustained in 
service, in and of itself, is not considered a disability for 
VA purposes.  

The veteran's complaints of tinnitus made during a May 2004 
VA examination were apparently accepted as credible and 
accordingly, tinnitus was, in effect, assessed at that time. 
Accordingly, there is no question that the veteran has 
currently manifested some degree of hearing loss, albeit not 
sufficient for compensation purposes as noted above, and 
tinnitus.

The more critical question turns upon whether the currently 
manifested tinnitus is etiologically related to service or is 
more likely due to other causes.  

The veteran's service medical records contain no mention of 
any complaints relating to tinnitus, and there is no 
objective evidence demonstrating onset of tinnitus during 
active duty.  In addition, the VA audiologist who examined 
the veteran in May 2004 had reviewed the veteran's claims 
file but was unable to determine an etiology, and the veteran 
has submitted no competent medical opinion that his tinnitus 
is related to his active service.  

The Board finds that the most significant evidence consists 
of the fact that the veteran had absolutely no documented 
complaints, treatment or diagnosis of tinnitus in service; 
and no evidence of tinnitus for decades thereafter.  

The Court has determined that, particularly with respect to 
claims for tinnitus, the veteran is competent to present 
evidence of continuity of symptomatology.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  The veteran's 
contentions, however, remain subject to a Board analysis of 
credibility.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992).  In this case, the veteran's assertions regarding 
continuity of symptomatology of tinnitus since service are 
not shown to be credible.  The veteran's lay assertions of 
continuity of symptomatology are entirely uncorroborated by 
any objective evidence of continuity of symptomatology of 
tinnitus after service.  See 38 C.F.R. § 3.303(b).  Neither a 
1978 service separation examination report, nor any post-
service medical evidence, shows any indication of tinnitus 
until 2004, more than 20 years after the veteran left active 
military service.  This gap in the evidentiary record 
preponderates strongly against this claim on the basis of 
continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991).

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest evidence of tinnitus, 
the Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing complaints, symptoms, or findings of 
tinnitus for decades after the period of active duty is 
itself evidence which tends to show that tinnitus did not 
have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
 Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances). 
 

The Board acknowledges, and has no reason to doubt, the 
veteran's assertion that he was exposed to acoustic trauma in 
service.  However, these contentions were initially made more 
than 20 years after service.  The Board finds that 
contemporaneous evidence from the veteran's military service 
which reveal no evidence of tinnitus on separation to be far 
more persuasive than the veteran's own recent assertions to 
the effect that he had tinnitus in service.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].  Such records are more reliable, in the Board's 
view, than the veteran's unsupported assertion of events now 
over two decades past.  

In this case, no probative competent medical evidence exists 
of a relationship between currently diagnosed tinnitus and 
any continuity of symptomatology asserted by the veteran. 
 See McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding 
that, where there is assertion of continuity of 
symptomatology since service, medical evidence is required to 
establish "a nexus between the continuous symptomatology and 
the current claimed condition"), vacated on other grounds 
sub nom.  McManaway v. Principi, 14 Vet. App. 275 (2001) (per 
curiam); Voerth v. West, 13 Vet. App. 117 (1999); holding 
that there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent - 
in this case the "competent" evidence presented was not 
credible.  

In the absence of competent medical evidence that the 
veteran's tinnitus was caused by or aggravated by the 
veteran's military service, the criteria for establishing 
service connection for tinnitus have not been established.  
38 C.F.R. § 3.303. 



e.	Residuals of Closed Head Injury

In order for the veteran to be granted service connection for 
residuals of a closed head injury, there must be evidence of 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
The veteran's service medical records do indicate that he was 
involved in an automobile accident on April 9, 1977 in which 
he suffered a concussion.  It was reported that the veteran 
lost consciousness.  Upon arrival at the emergency room, he 
complained of orbital and head pain.  Physical examination 
revealed him to be alert and oriented.  He had a conjunctival 
hemorrhage on the left side.  His pupils were equal, round 
and reactive to light.  Extra ocular movements were intact.  
Fundi were benign.  There was an abrasion of the left 
periorbital area.  Skull films were negative.  The veteran 
was admitted to the General Surgery Service for observation 
for a closed head injury.  On April 19, 1977, the veteran had 
no evident sequelae from his concussion.  Diagnosis rendered 
was closed head injury.  

However, the veteran has submitted no medical records of 
current treatment for residuals of a closed head injury.  In 
addition, the veteran was afforded a VA examination in May 
2004.  Neurological examination demonstrated that cranial 
nerves were intact.  Power was 5/5 in all extremities, tone 
was normal, reflexes were 3+, and there were no cerebellar 
signs.  The impression was history of closed head injury in 
1977 and no residual neurological deficit.  

Thus, the medical evidence fails to show that the veteran 
currently suffers from residuals of a closed head injury.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In the absence of 
competent medical evidence that a residual of a closed head 
injury exists and that it was caused by or aggravated by the 
veteran's military service, the criteria for establishing 
service connection for residuals of a closed head injury have 
not been established.  38 C.F.R. § 3.303. 



f.	Residuals of Neck Injury

The veteran has submitted evidence of cervical disk 
herniations at C5-6 and C6-7 and anterior cervical 
microsurgical diskectomies C5-6, and C6-7 with interbody 
fusions with autologous iliac bone graft undertaken in 
October 1994.

The first question that must be addressed, therefore, is 
whether incurrence of chronic residuals of a neck injury is 
factually shown during service.  The Board concludes it was 
not.  As noted above, the veteran's service medical records 
indicate that he was involved in an automobile accident on 
April 9, 1977.  However, cervical spine films were negative.  
In addition, on the clinical examination for separation from 
service, the veteran's neck and spine were evaluated as 
normal.  Thus, there is no medical evidence that shows that 
the veteran suffered from chronic residuals of a neck injury 
during service. 
    
Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between the 
veteran's date of discharge in 1975 and the date of 
symptomatology in 1994, service connection is not warranted 
under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  In this case, the appellant clearly has a 
current disability.  The remaining question, therefore, is 
whether there is medical evidence of a relationship between 
the current disability and military service.

However, no medical professional has ever related this 
condition to the appellant's military service.  The medical 
evidence does not show treatment or diagnosis of these 
problems until a number of years after service.  See Maxson, 
12 Vet. App. at 453, aff'd, 230 F.3d 1330 (Fed. Cir. 2000).   
With consideration of the negative findings in service and 
the lapse of time before disability was shown post service, 
the Board concludes that a preponderance of the evidence is 
against the claim for service connection for residuals of a 
neck injury.

Disability Manifested by Bleeding Ears

The veteran contends that he suffers from recurring bleeding 
from both ears related to his active service.

A review of the veteran's service medical records indicates 
that in March 1978, he sought treatment for ear bleeding for 
24 hours from internal pressure from blowing nose.  A slight 
amount of bloody discharge was noted at the time of the 
examination.  A further evaluation was scheduled for possible 
middle ear damage.  An ENT consultation sheet noted that 
physical examination showed acute hemorrhage "slow" at 
external meatus and that no perforation was seen at tympanic 
membrane.

The Board acknowledges the veteran's assertions that he has 
experienced bleeding ears since service.  However, the 
alleged disorder, bleeding of the ears, is actually just 
reported symptomatology.  Without a recognized injury or 
disease entity, VA is not authorized to award compensation 
for reported symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a) (Service connection is awarded for "a particular 
injury or disease resulting in disability..."); see also 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd 
in part sub nom.   Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1363 (Fed. Cir. 2001) (The CAVC held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.)  

In the absence of competent evidence which suggests that the 
veteran's bleeding of his ears constitutes a chronic 
disability, the Board has no basis on which to consider the 
veteran's bleeding of the ears as more than a medical finding 
or symptom.  The veteran's own assertions to the contrary do 
not constitute competent medical evidence in support of his 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

However, even assuming that bleeding ears in and of itself is 
considered a disability, there is no medical evidence that 
demonstrates that the veteran currently suffers from a 
disability manifested by bleeding ears.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In the absence of competent medical 
evidence that a chronic ear disability exists and that it was 
caused by or aggravated by the veteran's military service, 
the criteria for establishing service connection for an ear 
disability have not been established.  38 C.F.R. § 3.303. 

g.	Conclusion

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  

III.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignments of 
disability evaluations following awards of service connection 
for residual scar, status post laceration, submental area, 
and status post fracture, 4th metacarpal, left hand.  As 
such, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).



a.	Chin Scar

The veteran's service-connected chin scar is evaluated 
pursuant to Diagnostic Code 7800, for disfigurement of the 
head, face, or neck.  

Under Diagnostic Code 7800, disfigurement of the head, face, 
or neck with one characteristic of disfigurement warrants a 
10 percent evaluation.  Disfigurement of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrants a 30 percent 
evaluation.  Disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement warrants a 50 percent 
evaluation.  Disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement warrants an 80 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).

The eight characteristics of disfigurement are:  scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters). Id. at Note (1) (2007).

The veteran was afforded a VA examination in May 2004.  
Physical examination demonstrated a scar in the submental 
area, one inch x 0.1 inch, flat curvilinear, superficial, 
stable, and hardly visible.  There was no scar palpable or 
visible on the buccal aspect of the lower lip.  There was no 
pain on examination of the scar.  The scar was not adherent 
to underlying tissue.  The texture of the skin on the scar 
was the same as on the rest of the skin.  There was no 
breakdown ulceration of the scar.  There was no inflammation, 
edema, or keloid formation.  The color of the scar compared 
to normal areas of the skin was the same.  There was no gross 
distortion or asymmetry of any feature of the face.  There 
was no induration or inflexibility of the skin in the scar 
area.  The examiner noted that there was no disfigurement 
from the scar.  Diagnosis rendered was residual scar in the 
submental area from a lacerated injury in 1976, asymptomatic.   

The Board finds that none of the evidence indicates that the 
veteran has any requisite characteristics of disfigurement. 
On the occasion of a May 2004 examination, the examiner 
stated that the scar was hardly visible and described that 
scar as asymptomatic.  The scar is only one inch in length, 
not five or more inches, and only 0.1 inch wide, not one-
quarter inch.  The surface contour of the scar was flat, and 
not elevated or depressed.  

A 10 percent rating is also warranted for a superficial scar 
that is unstable. 38 C.F.R. § 4.118, Diagnostic Code 7803. An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of the skin over the scar. A superficial 
scar is one not associated with the underlying soft tissue 
damage. 38 C.F.R. § 4.118, Notes 1 and 2 following Diagnostic 
Code 7803. A 10 percent rating is warranted for a superficial 
scar that is painful. 38 C.F.R. § 4.118, Diagnostic Code 
7804. Other scars will be rated based on the limitation of 
function of the affected part. 38 C.F.R. § 4.118, Diagnostic 
Code 7805.  As noted above, the May 2004 VA examiner found no 
instability or pain resulting from the veteran's scarring.  
In addition, there was no inflexibility of the skin in the 
scar area.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the a finding that a compensable 
rating is warranted for scar on the chin area at any time 
during the appeal period, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


b.	Left 4th Finger

The veteran's service-connected left fourth finger disability 
is evaluated pursuant to Diagnostic Code 5230, for limitation 
of motion of the ring finger.  A noncompensable rating is the 
only schedular rating available for this disability.  
Diagnostic Code 5227 also provides for a noncompensable 
evaluation for ankylosis of the ring finger, whether it is 
favorable or unfavorable. 38 C.F.R. § 4.71a, DC 5227.  The 
rating schedule indicates that VA can also consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran was afforded a VA examination in May 2004.  
Physical examination of the veteran's left hand demonstrated 
no gross deformity of the metacarpals or the fingers of the 
hand.  There was no tenderness.  Finger movement was full, 
and the veteran could bring the tips of his fingers in the 
palm.  His grip strength was strong.  On flexion of the 
fingers, there appeared to be very mild dorsal prominence of 
the fourth metacarpal bone.  X-rays were essentially normal.  
A minor irregularity was noted at the base of the fourth 
metacarpal, most likely residual of the fracture. 

In this case, regardless of which criteria are used to 
evaluate the veteran's service-connected left 4th finger 
disability, a compensable rating is not warranted.  There is 
certainly no basis for finding the severity of the veteran's 
left ring finger disability is equivalent to amputation. The 
Board further notes that the veteran's left 4th finger 
disability does not result in limitation of motion of other 
digits or interference with the overall function of the hand.  
Accordingly, a compensable evaluation is not warranted.

The Board has considered whether an increased disability 
rating is warranted for the veteran's left ring finger 
disability based on functional loss due to pain, weakness and 
flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the 
Court's holding in DeLuca.  However, in Johnston v. Brown, 10 
Vet. App. 80, 85 (1997), the Court determined that if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 
4.40 and 4.45 are applicable.  In this case, the veteran is 
receiving a noncompensable evaluation for his left ring 
finger disorder under DC 5230.  This is the maximum rating 
allowable.  Accordingly, the aforementioned provisions of 38 
C.F.R. § 4.40 and § 4.45 are not for consideration.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the a finding that a compensable 
rating is warranted at any time during the appeal period for 
the veteran's left ring finger disability, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  

c.	Extraschedular Consideration

The Board notes that there is no evidence of record that the 
veteran's chin or left ring finger disabilities cause marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable. 
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of these 
disabilities.  Hence the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of an extraschedular 
evaluation. 



d.	Entitlement to a compensable rating pursuant to 38 
C.F.R. § 3.324

The veteran has been granted service connection and assigned 
a 10 percent disability rating effective December 30, 2003 
for popping of the left temporomandibular joint with 
myofascial pain dysfunction.  Consequently, as a compensable 
rating under 38 C.F.R. § 3.324 requires that the appellant 
not be in receipt of a compensable rating for any service 
connected disorder, the claim must be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for a right leg disability 
is denied.

Entitlement to service connection for residuals of nasal 
surgery is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for residuals of closed 
head injury is denied.

Entitlement to service connection for residuals of a neck 
injury is denied.

Entitlement to service connection for a disability manifested 
by bleeding ears is denied.

Entitlement to an initial compensable evaluation for service-
connected residual scar, status post laceration of the chin, 
is denied.

Entitlement to an initial compensable evaluation for service-
connected status post fracture, 4th metacarpal of the left 
hand, is denied.

Entitlement to a 10 percent disability rating based on 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324 is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


